— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered January 14, 2002, convicting him of assault in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court improperly ruled after a Sirois hearing (see Matter of Holtzman v Hellenbrand, 92 AD2d 405 [1983]) that he could not introduce prior grand jury testimony at trial to impeach the complainant’s subsequent grand jury testimony is without merit (see People v Geraci, 85 NY2d 359, 366 [1995]; People v Pace, 300 AD2d 1071, 1072 [2002]; People v Sime, 254 AD2d 183, 184 [1998]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Santucci, J.P., Crane, Mastro and Spolzino, JJ., concur.